FILE COPY




                                  COURT OF APPEALS
REBECA C. MARTINEZ                 FOURTH COURT OF APPEALS DISTRICT                 MICHAEL A. CRUZ,
  CHIEF JUSTICE                      CADENA-REEVES JUSTICE CENTER                   CLERK OF COURT
PATRICIA O. ALVAREZ                     300 DOLOROSA, SUITE 3200
LUZ ELENA D. CHAPA                    SAN ANTONIO, TEXAS 78205-3037
IRENE RIOS                          WWW.TXCOURTS.GOV/4THCOA.ASPX                        TELEPHONE
BETH WATKINS                                                                           (210) 335-2635
LIZA A. RODRIGUEZ
LORI I. VALENZUELA                                                                    FACSIMILE NO.
  JUSTICES                                                                             (210) 335-2762


                                            April 8, 2021

         Manuel C. Rodriguez Jr.                          Joe D. Gonzales
         7551 Callaghan Rd., Ste. 200                     Bexar County District Attorney
         San Antonio, TX 78229                            101 W. Nueva St., Suite 370
         * DELIVERED VIA E-MAIL *                         San Antonio, TX 78205
                                                          * DELIVERED VIA E-MAIL *

         RE:     Court of Appeals Number: 04-21-00051-CV
                 Trial Court Case Number:       2018-PA-02855
                 Style: In the Interest of A.B., a Child



                 Enclosed please find the order which the Honorable Court of Appeals has
         issued in reference to the above styled and numbered cause.

                 If you should have any questions, please do not hesitate to contact me.


                                                              Very truly yours,
                                                              Michael A. Cruz,
                                                              Clerk of Court

                                                              _____________________________
                                                              Monica Rivera
                                                              Deputy Clerk, Ext. 53855




         cc: Dinah L. Gaines (DELIVERED VIA E-MAIL)